                                                                                  Exhibit D
                   Case 1:21-cv-00532-SAG Document 31-2 Filed 04/16/21 Page 1 of 13
The following Disclosures apply to M&T Bank’s M&T Visa® Credit Card, M&T Visa® Credit Card with
Rewards, and M&T Visa® Signature Credit Card accounts, and are provided as required by law.
 Interest Rates and Interest Charges
 Annual Percentage Rate (APR)      Each of these APR’s will vary with the market based on the Prime Rate:
 for Purchases
                                   M&T Visa® Credit Card Accounts, between     10.49 - 17.49%         based on your
                                   creditworthiness.

                                   M&T Visa® Credit Card with Rewards Accounts, between      11.49 - 18.49%
                                   based on your creditworthiness.

                                   M&T Visa® Signature Credit Card Accounts, between         14.49 - 18.49%
                                   based on your creditworthiness.
 APR for Balance Transfers
                                   M&T Visa® Credit Card Accounts: 0.00% Introductory APR for the first 12 billing
                                   cycles. After that, your APR will be between 10.49 and 17.49% based on your
                                   creditworthiness and will vary with the market based on the Prime Rate.

                                   M&T Visa® Credit Card with Rewards Accounts: 0.00% Introductory APR for the
                                   first 12 billing cycles. After that, your APR will be between 11.49 and 18.49%
                                   based on your creditworthiness and will vary with the market based on the Prime
                                   Rate.

                                   M&T Visa® Signature Credit Card Accounts: Your APR will be between 14.49 and
                                   18.49% based on your creditworthiness and will vary with the market based on the
                                   Prime Rate.
 APR for Cash Advances             22.49%. This APR will vary with the market based on the Prime Rate.
 APR for Overdraft Advances        22.49%. This APR will vary with the market based on the Prime Rate.
 Penalty APR and When it           24.99% This APR may be applied to your account if your account is past due 60
 Applies                           days.

                                   How Long Will the Penalty APR Apply? If your APRs are increased, the Penalty
                                   APR will apply until you make 6 consecutive minimum payments when due.
 Paying Interest                   Your due date is at least 25 days after the close of each billing cycle. We will not
                                   charge you interest on purchases if you pay your entire account balance by the due
                                   date each month. We will begin charging interest on balance transfers, cash
                                   advances and overdraft advances on the transaction date.
 For Credit Card Tips from the     To learn more about factors to consider when applying for or using a credit card,
 Consumer Financial Protection     visit the website of the Consumer Financial Protection Bureau at
 Bureau                            http://www.consumerfinance.gov/learnmore.

 Fees
 Transaction Fees
   Balance Transfer                4% of each balance transfer (minimum $10)
   Cash Advance                    3% of each transaction (minimum $10)
   Overdraft Transfer              $12.50 for each transaction, but charged no more than once per day
   Foreign Transaction Fee         3% of each transaction in U.S. dollars (excluding the M&T Visa® Signature Credit
                                   Card, on which no Foreign Transaction Fees are charged)
 Penalty Fees
   Late Payment                    up to $35
   Unpaid Convenience Checks       up to $25
   Returned Payment                up to $25

How We Will Calculate Your Balance: We use a method called “average daily balance (including new purchases).”

Loss of Introductory APR: We may end your introductory APR and apply the Penalty APR if you are more than 60 days
late.

                                                                                                                 04/01/16
                   Case 1:21-cv-00532-SAG Document 31-2 Filed 04/16/21 Page 2 of 13
The information about the costs of the card described in this application is accurate as of (4/1/2016). This information may
have changed after that date. To find out what may have changed, call us at (800) 724-2440.

New York residents may contact the New York State Banking Department to obtain a comparative listing of credit card rates, fees
and grace periods.

Federal law requires all financial institutions to obtain, verify and record information that identifies each person who opens an
account, including your name, address, date of birth and other information that will allow us to verify your identity.

Authorization
By submitting an application for any M&T Bank credit card, you agree that you are at least 18 years old, you are a U.S.
citizen or permanent resident, you have a valid social security number, and that all information you have provided to us on
the application or any other document is true and complete. You authorize us to obtain your credit and employment histories,
and agree that we may, at any time, obtain credit reports or any other information we feel is necessary in connection with
your application or any audit, review, update, quality control, renewal, extension or collection of any credit extended as a
result of your application. You acknowledge that all of the terms provided by these disclosures are subject to change, at our
discretion, at any time, and agree that if we accept your application, you will comply with all of the terms contained in your
M&T Bank Credit Card Agreement and Disclosures and Terms that we will provide to you. You agree that if you have
requested an M&T Visa® Signature Credit Card and do not meet all applicable requirements, we may issue you an M&T
Visa® Credit Card with Rewards.

Balance Transfers
We may decline balance transfer requests under certain circumstances. For example, if your account is delinquent or
overlimit, we may decline to process your request. If we do, we will notify you. Your balance transfer limit, including all
applicable fees, may not exceed the value of your available credit line. If the total balance transfer amount you request
exceeds the value of your available credit line, you authorize us to send either full or partial payment to your creditors in the
order you provide them to us. For any introductory balance transfer offer, the offer period begins at account opening.

A credit card balance transfer can only be used to pay off an existing credit card balance with another financial institution. It
cannot be used to pay off a loan or line of credit or another debt held by M&T Bank or its affiliates.

About your Balance Transfer Offer
If you transfer a balance with this offer, you may not be able to avoid interest on purchases, even if your promotional balance
transfer has a 0% APR. You can avoid interest on purchases if you pay your account balance, including any balances you
transfer with this offer, in full by your due date each month.

Please review your Credit Card Agreement and Disclosures and Terms when you receive them. We will not effect any
balance transfer you request if you call (800) 724-2440 and withdraw your balance transfer request within 10 days after the
date the Credit Card Disclosures and Terms are mailed to you. Please continue to make your monthly payment on any
account from which you are transferring balances until the requested balance transfer is complete. Standard processing time
varies, so your balance transfer may not take effect before your next cycle.


© 2016 M&T Bank




                                                                                                                        04/01/16
                  Case 1:21-cv-00532-SAG Document 31-2 Filed 04/16/21 Page 3 of 13




M&T Bank VISA Credit Card Agreement

THIS AGREEMENT INCLUDES AN ARBITRATION PROVISION. YOU MAY REJECT THE ARBITRATION PROVISION IN
ACCORDANCE WITH THE TERMS OF THE “ARBITRATION” SECTION BELOW.

This Agreement governs the use of Your M&T Visa® Credit Card, M&T Visa® Credit Card with Rewards, or M&T Visa®
Signature Credit Card account with M&T Bank, and it is the contract that applies to all transactions on Your Account even
though the sales, cash advance, credit or other slips You sign or receive may contain different terms. This Agreement is the
final expression of the terms and conditions of Your credit card account with Us, and it may not be contradicted by evidence
of any alleged oral agreement. If any part of the Agreement conflicts with applicable law or is determined by a court to be
invalid, this Agreement will be considered changed to the extent necessary to comply with the law or court decision and the
rest will remain in effect. By applying for or using the Card, You agree that We may provide Your personal data to VISA
U.S.A., its members or their agents for the purpose of providing emergency cash and emergency credit card replacement
services. Please read this Agreement and keep it for Your records.

Definitions

In this Agreement, “We,” “Us,” and “Our” mean M&T Bank, its successors and assigns. “You” and “Your” mean each person
who signs an application for, or otherwise requests, a credit card account with Us. “Account” means Your credit card
account with Us. “Card” means each credit card or other access device, such as account numbers, We issue to You for Your
Account. “Checks” mean promotional cash advance or balance transfer checks and convenience checks We may provide
You from time to time. “Agreement” means this Agreement and Your “Disclosures and Terms” that were provided with Your
Card Carrier, which may be set forth in two or more documents that together comprise Your “Agreement.” “Transaction”
means any amount of credit obtained under Your Account for purchases, cash advances, balance transfers, Checks and
overdrafts. “Outstanding Balance” means the total dollar amount of Your obligation under this Agreement for all
Transactions, interest, finance charges, fees, and any other costs.

Governing Law

This Agreement is entered into by Us, and made in accordance with, federal law and, to the extent not preempted by
federal law, the law of the State of Delaware, where We and your Account are located. Regardless of the state of
Your residence or the place to which You submitted an application, or where Your Account is used, except as
provided otherwise in the Arbitration provision below, any legal question concerning Your Account, including,
without limitation, provisions of the Agreement relating to finance charges, other charges and fees, will be decided
in accordance with applicable federal law and, except where preempted by federal law, or as made applicable by
federal law, applicable Delaware State law without regard to its conflict of law principles.

Responsibility

By applying for or using the Card, You accept, agree to, and are bound by these terms and conditions. You promise to do
everything this Agreement requires of You, and You promise to pay all amounts due on Your Account. Your obligation to pay
the Outstanding Balance continues even though an agreement, divorce decree or other court judgment to which We are not
a party may direct You or one of the other persons responsible to pay the account. You agree to pay each and all of the
interest, fees and charges described in this Agreement.

Joint Accounts

If Your Account is a “Joint Account,” You and Your Joint Account holder promise to pay and are jointly and individually
responsible for all amounts due on the Account. This means that We can require any one of You individually to repay the
entire amount owed under this Agreement. Each of You authorizes the other(s) to make purchases, cash advances, or
otherwise access Your Account, individually. Any one of You may terminate the Account and the termination will be effective
as to all of You. You agree not to give Us conflicting directions.

Authorized User



                                                                                                                    04/01/16
                   Case 1:21-cv-00532-SAG Document 31-2 Filed 04/16/21 Page 4 of 13
If You or Your Joint Account holder lets someone else use the Account (Authorized User), You and any Joint Account holder
are responsible for all Transactions made by that person, whether or not You have notified Us that the person will be using
Your Account and whether or not the amount of the actual use exceeds Your permission or was made for Your benefit. An
Authorized User will not be responsible for paying the balances due on Your Account. You cannot disclaim responsibility for
these charges by notifying Us, but if You write Us at the address or call Us at the telephone number shown on Your billing
statement and return all Cards and Checks to us, We will close Your Account for new Transactions.

Using Your Account

Sign Your Card immediately upon its receipt. If You do not sign the Card, You will still be obligated to pay amounts incurred
on Your Account. The Card may only be used during its validity period, which is printed on the Card.

Whether in person or via mail, telephone, internet, or any other electronic methods, You may use the Card to make
purchases of goods or services from merchants and others who accept VISA Cards. You may obtain cash advances from
Us and from other financial institutions that accept VISA Cards, as well as from automated teller machines (ATMs) that
accept VISA Cards (but not all ATMs accept VISA Cards.) To obtain cash advances from an ATM, You must use the
Personal Identification Number (PIN) that is issued to You. You may use Checks to access Your Account, subject to any
terms communicated to You with the Checks in addition to the terms of this Agreement (see below for information about
Checks).

If You have an M&T Bank Interest Checking Account or other Checking Account, You may link the Checking Account (Your
Checking Account) to Your Account to cover overdrafts on Your Checking Account. If you ask to link Your Checking Account
to Your Account, You authorize Us to (1) de-link and close any overdraft line of credit account which currently may be serving
as an overdraft mechanism, and (2) de-link any other account with M&T Bank, which currently may be serving as an
overdraft mechanism. If You have requested overdraft protection for Your Checking Account, You will obtain credit from
Your Account, subject to the Credit Limit and other provisions of this Agreement and the terms of Your Checking Account
Agreement, by any of the following methods: (1) if an M&T Bank Check Card or Visa check card is used at an electronic
facility to make a withdrawal or transfer from Your Checking Account, but the amount of the withdrawal or transfer exceeds
the balance available for withdrawal from Your Checking Account, We will lend the excess under Your Account , (2) if any
other amount is sought to be withdrawn from Your Checking Account (for example, by a check or to pay a service charge or
other fee charged against Your Checking Account) but exceeds the balance available for withdrawal from Your Checking
Account, We will lend the excess under Your Account, (3) if at any banking office of M&T Bank, You cash a check or other
item but the check or other item is not paid by the financial institution on which it is written, the amount of the check or other
item will be considered to have been lent under Your Account, and (4) if any transfer or other transaction made or attempted
to be made by any means results in a transfer or transaction in an amount in excess of the balance available for withdrawal
from Your Checking Account, We will lend the excess under Your Account. This paragraph applies regardless of who
initiates the transaction that accesses Your Account.

You must not obtain any Transaction to (1) make a payment under this Agreement or pay any other indebtedness existing
now or coming into existence in the future from You to Us or any current or future M&T Bank affiliate or (2) buy, carry or trade
in, or repay any indebtedness originally incurred to buy, carry or trade in, any margin stock or margin security. Use of Your
Account must be limited to personal, family, or household purposes.

We also may issue Checks to You from time to time. When You sign a Check, You request a cash advance from Your
Account. We may refuse to pay a Check for any reason. At Your risk and upon Your request, We will accept a stop payment
request on a Check. You must provide Us with any information We may require. A stop payment request becomes effective
only after We have had a reasonable opportunity to act upon it. Our receipt of Your stop payment request comes too late if:
We have indicated in any manner that We will pay or honor the Check; the Check is already in Our processing system; or We
do not have a reasonable time to act upon it (and You and We agree that the receipt of Your stop payment request on the
same day as the Check is presented to Us does not give Us a reasonable time to act on the stop payment request). Stop
payment requests may be made orally or in writing. An oral stop payment request is effective for 14 calendar days following
Our receipt unless confirmed by You in writing before the end of that time period. A written stop payment request is effective
for 6 months following Our receipt and must be renewed in writing. If You fail to renew a stop payment request before it
expires, You will be deemed to have consented to payment of the Check.

Credit Limit

Your “Credit Limit” is the maximum amount of Transactions (purchases, cash advances, Checks, balance transfers, overdraft
protection, promotional cash advances, and promotional balance transfers), interest, finance charges, plus any other charges
that We allow You to owe Us on Your Account at any time. You will be advised of the Credit Limit when We issue the Card.

                                                                                                                         04/01/16
                   Case 1:21-cv-00532-SAG Document 31-2 Filed 04/16/21 Page 5 of 13
You promise not to allow Your Outstanding Balance to exceed Your Credit Limit. However, if You exceed Your Credit Limit,
You are still responsible to pay the Outstanding Balance to Us, We do not give up any of our rights under this Agreement and
We can require that You immediately pay to Us any amount in excess of Your Credit Limit. We may establish a maximum
cash advance amount that is less than Your Credit Limit. This cash advance limit is Your Cash Limit.

Each payment You make to Your Account will restore Your Credit Limit by the amount of the payment, unless You are over
Your Credit Limit. At Our sole discretion, We may wait to restore Your Credit Limit until We have actually collected the funds
You have submitted to Us in payment. If You are over Your Credit Limit, You must pay the amount You are over before
payments will begin to restore Your Credit Limit. You may request an increase in Your Credit Limit only by a method
acceptable to Us.

We can increase or decrease Your Credit Limit and can refuse to make a Transaction (without prior notice) at any time for
any reason not prohibited by law. We are not responsible for any losses if a Transaction is declined for any reason, either by
Us or someone else, even if You have credit availability. We may require You to register Your account with an authorization
system that We select for online Transactions, and decline Your online Transactions if You do not register.

Interest

We figure interest on your Account using the Average Daily Balance (including new transactions) method. We calculate
interest separately for each category of Transactions (purchases, cash advances, checks, balance transfers, overdraft
protection, promotional cash advances, and promotional balance transfers). For each category of Transaction, we calculate
a Balance Subject to Interest Rate for the billing cycle by adding up the daily balances and dividing that amount by the
number of days in the billing cycle. Interest for each balance is calculated by multiplying the Daily Periodic Rate for each
balance times the Balance Subject to Interest Rate for each category and by the number of days in the billing cycle.

We begin with the balance for each category on the first day of the billing cycle and add any unpaid periodic interest charge.
To get the daily balance for each category, we take the beginning balance each day, add any periodic interest from the prior
day, add any new transactions and other debits (such as fees), subtract any credits or payments as of that day and make
other adjustments. A credit balance is considered zero. Then, for each category, we calculate a Balance Subject to Interest
Rate for the billing cycle by adding up the daily balances and dividing that amount by the number of days in the billing cycle.

Except as provided in the section headed “Paying Interest,” interest will begin to accrue on any Transaction on the
transaction date. For Checks, the transaction date is the date the check is presented to Us for payment.

Your APRs and Daily Periodic Rates may vary (i.e., increase and decrease) with changes in the prime rate (as defined
below). We will determine Your purchase APR by adding Your purchase margin to the prime rate. We will determine Your
cash advance and check APRs by adding a margin of 18.99% to the prime rate, and Your overdraft APR by adding a margin
of 18.99% (10.99 for accounts opened prior to 6/5/14) to the prime rate. Your balance transfer APR will be equal to Your
purchase APR after any applicable promotional period expires. To the extent permitted by applicable law, Your APRs
are not subject to a maximum limit.

We calculate each APR for each monthly billing cycle by adding the appropriate margin to the prime rate published
in The Wall Street Journal on the first business day of the previous month. The “prime rate” is the highest U.S. Prime
Rate published in the Money Rates section of The Wall Street Journal. The prime rate is not the lowest or the best interest
rate available to a borrower at any particular bank at any particular time – it is only a pricing index. If The Wall Street Journal
stops publishing the prime rate, We will select a similar pricing index rate to calculate Your APRs.

For each billing period, We see what the prime rate was on the first business day of the previous month. For example, the
prime rate for the billing period beginning March 1 will be the prime rate published on February 1. We then add the applicable
margin to that prime rate to get the APR. The Daily Periodic Rate is 1/365th of the APR, and 1/366th in a leap year. If Our
calculation results in a change to a Daily Periodic Rate from the previous month because the prime rate has changed, the
new rate will apply as of the first day of Your billing period that begins for the current monthly billing cycle. If the Daily
Periodic Rate increases, You will have to pay a higher interest charge and may have to pay a higher Minimum Monthly
Payment.

Paying Interest

Your due date will be at least 25 days after the close of each billing cycle. If a monthly statement includes new purchases,
you may avoid paying interest on those new purchases by paying the entire new balance reflected on that montly statement
(the “New Balance” for that month) in full by the payment due date for that monthly statement (the “Payment Due Date” for
                                                                                                                           04/01/16
                  Case 1:21-cv-00532-SAG Document 31-2 Filed 04/16/21 Page 6 of 13
that month. If we do not receive the entire New Balance by the Payment Due Date, interest will be charged on the puchases
from the date of the transaction. Interest charges on balance transfers, cash advances, and overdraft advances begin to
accrue on the transaction date and continue to accrue until paid in full, and will be assessed even if your entire New Balance
is paid by the Payment Due Date.

Penalty Rate

A Penalty APR of 24.99% (Daily Periodic Rate of .06847%) will apply to all balance categories instead of the introductory
APR or regular APRs if You fail to pay the Minimum Monthly Payment within 60 days after its due date. If You promptly
remedy the default, Your Account will return to the regular APRs for each balance after 6 consecutive cycles in which Your
Account is deemed current and is not in default. Otherwise, Your APRs will remain at 24.99% (Daily Periodic Rate of
.06847%) until Your Outstanding Balance is paid in full. The APR increase will occur regardless of whether We exercise any
other right or remedy permitted under this Agreement or by law for Your default.

Fees and Charges

Late Charges. You must pay a late charge, as described below, if any Minimum Monthly Payment is overdue.

Late Payment Charge of $25 ($35 if You make a late payment within 6 billing cycles of any previous late payment). We add
the late charge to Your purchase balance.

Returned Check Charges. If You use a payment check to pay any amount owing under Your Account and the check is not
paid, You must pay a returned check charge of $25. We add the charge to Your purchase balance as of the date of
dishonor.

Cash Advance. If You obtain a cash advance, You must pay a cash advance fee of three percent (3%) of the value of the
cash that is advanced, subject to a $10 minimum fee. This fee is a FINANCE CHARGE. We add the fee to Your cash
advance balance as of the Transaction date.

Balance Transfer. If You obtain a balance transfer, You must pay a balance transfer fee of four percent (4%) of the value of
the transferred balance, subject to a $10 minimum fee. This fee is a FINANCE CHARGE. We add the fee to Your balance
transfer balance as of the Transaction date.

Overdraft Transfer. If You have linked Your Checking Account to Your Account, You must pay a $12.50 transfer fee on the
day a transfer to Your Checking Account occurs (regardless of the number of transfers made during the day). This fee is a
FINANCE CHARGE. We add the fee to Your overdraft balance as of the Transaction date.

Unpaid Convenience Check Fee. If We do not pay a Check (because You have asked us not to do so or if we have
decided not to pay it because You are in default, a Check has expired, etc.) You must pay an Unpaid Convenience Check
Fee of $25.

Foreign Transaction Fee. If You use Your Card for any transaction involving a foreign currency (not in U.S. dollars), You
must pay a Foreign Transaction Fee of three percent (3%) of the value of the transaction after conversion to U.S. dollars,
unless You have the M&T Visa® Signature Credit Card, on which no Foreign Transaction Fees are charged.

Expedited Card Fee. If You request that we expedite the delivery of a replacement Card, You must pay an Expedited Card
Fee of $25.

Administrative Fees. We may charge You for copies of billing statements, sales drafts or other records or for special
services You request. We will not charge You for copies of documents You request for a billing dispute You assert against
Us under applicable law. These charges may change from time to time and will be added to Your purchase balance as of
the date of the request.

Fee Limitations. We will not charge you a Late Payment Charge, Returned Check Charge, or Unpaid

Convenience Check Fee that exceeds the amount of the associated payment/check. For example, if your Minimum Monthly
Payment amount is $20 and you make a late payment, you will be charged a $20 Late Payment Charge.

Method of Payment

                                                                                                                      04/01/16
                   Case 1:21-cv-00532-SAG Document 31-2 Filed 04/16/21 Page 7 of 13
You must pay Us Your Outstanding Balance. You can pay it in full at any time without any penalty, or You can pay it in
installments. You must pay it in United States dollars drawn on funds on deposit in a United States financial institution or the
United States branch of a foreign financial institution using a payment check, money order or automatic debit payable to our
order that will be honored by Your financial institution. By the date shown on any statement for Your Account, You must pay
at least the Minimum Monthly Payment shown on the statement.

Monthly Minimum Payment

The “Minimum Monthly Payment” is the greater of:

  (a) $15: or

(b) 2.5% of the Outstanding Balance of Your Account at the end of a billing period plus the greater of (i) any amounts over
limit or (ii) any past due amounts and late and other fees.

Your Minimum Monthly Payment will be rounded to the nearest dollar.

Defer a Payment

In Our sole discretion, We may allow You to defer making the Minimum Monthly Payment for certain billing periods. During
the deferred-payment period, interest will be assessed, but no late fee will be imposed. At the end of the deferred-payment
period, all terms of this Agreement that would have applied, were it not for the deferred-payment feature, will automatically
resume without notice.

Payment Requirements

We do not accept cash payments through the mail. Mailed payments must be made by payment check or money order
accompanied by the payment stub attached to the statement and must be received by Us at Credit Card Payment
Processing, P.O. Box 62014, Baltimore, MD 21264-2014. Payments made in person must be made at an M&T Bank branch
by payment check or money order accompanied by the payment stub attached to the statement. Checks must be made
payable to M&T Bank. Except to the extent required by applicable law, if We accept any payment that does not conform to
                                                                                               th
these requirements, the payment need not be posted or considered to have been made until the 5 day after the date We
receive it.

Payment Allocation

We will allocate Your payments in the manner We determine. In most instances, We will allocate Your payments up to the
Minimum Monthly Payment to balances (including Transactions made after the statement) with lower APR’s before balances
with higher APR’s. Payments above the Minimum Monthly Payment will be allocated to balances with higher APR’s before
balances with lower APR’s.

Amendment of Agreement

To the extent allowed by law, We may change the terms of this Agreement from time to time, regardless of whether You
have access to Your Account, by adding, deleting, or modifying any provision (an “Amendment”). Once amended, any
reference to Your “Agreement” will mean the Agreement as modified by the Amendment. Our right to add, delete, or modify
provisions includes financial terms, such as the APRs and fees, and any other terms including, for example, the nature,
extent, and enforcement of the rights and obligations You or We may have relating to this Agreement. Notice of any change
will be given in accordance with applicable law. The Amendment will become effective on the effective date stated in the
notice. Use of Your Card after receiving notice of a change will further evidence Your agreement to the change. If permitted
by law and unless otherwise specified in the notice to You, the change will apply to Your Outstanding Balance as well as to
future transactions. If You give Us written notice that You do not agree to the change, We will terminate Your Account and
You will be permitted to pay the Outstanding Balance as of the effective date under the terms of the Agreement governing
Your Account at the time our notice was given. If You use Your Card after the effective date of the Amendment, You will be
considered to have agreed to the new terms even if You have sent Us such written notice.

Our Right to Cancel Your Account / How to Cancel Your Account

We can suspend or cancel Your Account or revoke Your Card at any time without prior notice, except as required by law.
You cannot use a Card or Checks after any such action has occurred. You can cancel Your Account by notifying Us. In
                                                                                                                       04/01/16
                   Case 1:21-cv-00532-SAG Document 31-2 Filed 04/16/21 Page 8 of 13
either case, You agree to destroy all Cards and Checks. Cancellation of Your Account will not affect Your liability to Us for
the Outstanding Balance and any other costs. You are also responsible for all Transactions made to Your Account after
termination, unless the Transactions were unauthorized. Checks are no longer valid if Your Account has been suspended or
terminated.



Reissuance of Cards

You agree that at any time for any reason We may reissue a Card to You and/or may ask You to return any or all Cards.

Foreign Transactions

Transactions made in foreign countries and foreign currencies will be billed to You in U.S. dollars. The exchange rate for
transactions in a foreign currency will be a rate selected by VISA from the range of rates available in wholesale currency
markets for the applicable central processing date, which rate may vary from the rate VISA itself receives, or the government
mandated rate in effect for the applicable central processing date. The exchange rate in effect on the central processing
date may differ from the rate in effect on either the transaction date or the posting date. The exchange rate is subject to
change by VISA. You will also be charged a Foreign Transaction Fee as described above, if applicable.

Default

If:

              1) You fail to make any payment when due under this Agreement or to comply with any of the other terms of
                 this Agreement in existence now or in the future;

              2) You die, file for bankruptcy or become insolvent;

              3) You make any false or misleading statements in any credit application or credit update;

              4) We believe Your ability to pay what You owe has been substantially reduced;

              5) You fail to pay any other indebtedness from You to Us or our affiliates existing now or coming into
                 existence in the future by the date it becomes due;

              6) Anyone starts any legal proceeding to take any property belonging to You now or acquired by You in the
                 future to pay any indebtedness existing now or coming into existence in the future; or

              7) Any tax or other involuntary lien is filed or recorded against any property belonging to You now or acquired
                 by You in the future,

except to the extent prohibited by applicable law, You will be in default. If You are in default, We may declare Your
Outstanding Balance and any other amounts You owe to be immediately due, prohibit further Transactions (without prior
notice), cancel the Cards, and revoke any privileges associated with the Card or Your Account. We may increase Your APRs
to the Penalty APR under the circumstances described in the section in this Agreement headed “Penalty Rate.”

Collection Costs

If You are in default, to the extent permitted by applicable law, You agree to pay reasonable collection expenses that We
incur enforcing this Agreement, including court costs and attorney’s fees not exceeding 20% of the amount due and payable
under this Agreement if it is referred to an attorney not Our salaried employee for collection.

Communication Regarding Account/ Statements and Notices

You authorize Us to contact You by telephone regarding Your Account. To assure customer service quality, telephone
communications with You may be monitored and recorded, without further notice. You agree that such telephone calls may
be monitored, recorded and automatically dialed and that a recorded message may be played. You agree that such
telephone calls are not unsolicited telephone calls for purposes of any state or federal law.

                                                                                                                       04/01/16
                   Case 1:21-cv-00532-SAG Document 31-2 Filed 04/16/21 Page 9 of 13
All notices required in this Agreement must be in writing. You will send all notices to Us to the address shown in Your
periodic statement, unless We notify You otherwise. Notices to Us are effective when We receive them and have a
reasonable opportunity to act on them.

Statements and notices, which We can send by regular mail, will be mailed to You at the most recent address You have
given Us, as shown in our records concerning Your Account. Notice sent to any one of You will be considered notice to all.

Waivers

No change in this Agreement can be made except in writing, signed by Us. We can do any of the following without notifying
You or losing any right with respect to Your Account or against You:

               1. Accept any check or other order marked “Paid in Full” or with similar language as a payment under this
                  Agreement;

               2. Give additional time for payment of any amount owing under this Agreement; or

               3. Exercise, give up, fail to exercise or delay exercising any right with respect to Your Account or against any
                  person.

For example, We can sue You to collect Your Account Balance whether or not We sue anyone else.

If property is or will be security for another debt You owe Us and under the terms of that indebtedness the property would
secure amounts You owe under this Agreement, We waive the right to treat the property as security for amounts You owe
under this Agreement.

PIN

You may be requested to change Your PIN from time to time. You agree that You will not disclose, and will prevent the
disclosure of, Your PIN. If the confidentiality of the PIN is compromised, You shall notify Us immediately. You assume sole
responsibility for maintaining the PIN.

Credit Information

You authorize Us to investigate Your credit standing when opening, renewing or reviewing Your Account from time to time,
including by obtaining information from credit bureaus and others. You authorize Us to disclose information regarding Your
Account to credit bureaus and other creditors who inquire of Us about Your credit standing.

Financial and Other Information

If You change the address of Your residence, Your mailing address or Your employer or if there is any unfavorable change in
Your financial condition, You must promptly notify Us in writing of the change. Whenever We ask You to do so, You must
submit to Us a financial statement in a form satisfactory to Us.

Lost or Stolen Cards / Liability for Unauthorized Use

You must notify Us orally or in writing immediately of the loss, theft, or possible unauthorized use of the Card or Checks.
Until You use the Card, You are not responsible for any Transaction made by using the Card after its loss or theft. Under
VISA operating rules, You will generally have no liability for the unauthorized use of any Card after its loss or theft. If there is
an exception to the VISA “zero liability” operating rule, such as if You are grossly negligent in handling Your Card, Your
maximum liability is $50. You will not be liable for unauthorized use that occurs after You notify Us orally or in writing, of the
loss, theft, or possible unauthorized use. You can notify Us by calling 1-800-724-2440 or writing Us at: M&T Bank, PO Box
8405, Wilmington, DE 19899-8405.

Do not use Your Account after You notify Us, even if Your Card is found or returned.

You also agree to assist Us in determining the facts, circumstances and other pertinent information relating to any loss, theft
or possible unauthorized use of Your Card and comply with such procedures as We may require in connection with our
investigation, including assisting in the prosecution of any unauthorized user.

                                                                                                                           04/01/16
                   Case 1:21-cv-00532-SAG Document 31-2 Filed 04/16/21 Page 10 of 13
Limitation on Interest and Finance Charges

Interest and other finance charges will not be payable at a rate in excess of the maximum rate allowed by applicable law. To
the extent necessary to result in all finance charges not being payable at a rate in excess of that maximum rate, any amount
that would be treated as part of those finance charges under a final interpretation of that law by a court will be considered to
be a mistake, will be considered to be automatically canceled and, if received by Us, will be refunded to You, it being Your
and Our intention that those finance charges not be payable at a rate in excess of that maximum rate.

Returns and Adjustments

If Your credits and payments exceed what You owe Us, We will hold and apply this credit balance against future
Transactions, or if it is $1.00 or more, refund it on Your written request or automatically within six months.

Transfers

We may transfer or assign Your Account and/or this Agreement, or any of Our rights under this Agreement, to another
person or entity at any time without prior notice to You or Your consent. If they ask You, You must pay them the amount You
owe on Your Account.

Your rights under this Agreement cannot be transferred by You, by operation of law, or otherwise, but Your obligations shall
be binding upon Your estate or personal representatives.

Illegal Transactions Prohibited

You must ensure that the Card is not used for any illegal transaction and agree not to engage in any transactions that are
illegal in the jurisdiction where You live and/or where the transaction occurs. Internet gambling, for example, may be illegal
in the jurisdiction where You live. You nevertheless agree that You will be liable, according to the terms of this Agreement,
for all transactions, whether deemed legal or illegal.

Giving Up of Rights

Except to the extent prohibited by applicable law, You give up any right to require that We (1) demand that You pay any
amount owing under this Agreement, (2) notify You if any amount owing under this Agreement is not paid by the date it
becomes due or (3) obtain a certificate stating that any amount owing under this Agreement was not paid by the date it
became due.

Arbitration

Your Right to Reject: You may reject this Arbitration provision by mailing us, within 30 days after the date of this Agreement,
a signed rejection notice which gives your name(s) and address(es) and states that you reject arbitration. The rejection
notice must be sent to us at M&T Bank, Regulatory Support, P.O. Box 1468, Buffalo, NY 14240-1468 (attn. Arbitration
Rejection).

Covered Claims: “Claim” means any claim, dispute or controversy whatsoever between you and us that in any way arises
from or relates to this Agreement. However, “Claim” does not include any dispute about the validity, effect or enforceability of
the Class Action Waiver below or any dispute concerning the last sentence of the Severability section below; any such
dispute shall be resolved by a court and not by an arbitrator or Administrator.

Notice and Cure: Prior to initiating a lawsuit or arbitration regarding any Claim, the party asserting the Claim (the “Claimant”)
shall give the other party (the “Defending Party”) written notice of the Claim (a “Claim Notice”) and a reasonable opportunity,
not less than 30 days, to resolve the Claim on an individual basis. Any Claim Notice must explain the nature of the Claim
and the relief that is demanded. The Claimant must reasonably cooperate in providing any information about the Claim that
the Defending Party reasonably requests. Any Claim Notice to us shall be sent by mail to the above Regulatory Support
address (or any updated address we have subsequently provided you), attention Claim Notice. Any Claim Notice must
include your name and address.

Starting an Arbitration: Arbitration may be elected by any party with respect to any Claim, even if that party has already
initiated a lawsuit with respect to a different Claim. Arbitration is started by giving a written demand for arbitration to the other
party. We will not demand to arbitrate an individual Claim that you bring against us in small claims court or your state’s
equivalent court, if any. But if that Claim is transferred, removed or appealed to a different court, we then have the right to
                                                                                                                           04/01/16
                   Case 1:21-cv-00532-SAG Document 31-2 Filed 04/16/21 Page 11 of 13
demand arbitration. The party starting an arbitration must select as “Administrator” either the American Arbitration
Association (“AAA”), 1633 Broadway, 10th Floor, New York, NY 10019, www.adr.org., or JAMS, 620 Eighth Avenue, 34th
Floor, New York, NY 10018, www.jamsadr.org. However, any other company may be selected by mutual agreement of the
parties or, if AAA and JAMS cannot serve, a court. Notwithstanding the foregoing, no arbitration may be administered by any
Administrator that has in place a formal or informal policy that is inconsistent with the Class Action Waiver.

Conduct of Arbitration: The language of any arbitration shall be in English. Any party desiring or requiring a different
language shall bear the expense of an interpreter. The parties shall select a single arbitrator or, in the event the parties shall
fail to agree, a single, neutral arbitrator shall be chosen by the Administrator. Each arbitrator shall be a licensed attorney
who has engaged in the private practice of law continuously during the 10 years immediately preceding the arbitration or a
retired judge of a court of general or appellate jurisdiction. All statutes of limitation, defenses, and attorney-client and other
privileges that would apply in a court proceeding will apply in the arbitration. In conducting the arbitration and making the
award, the arbitrator shall be bound by and shall strictly enforce the terms of this Arbitration provision and may not limit,
expand or otherwise modify its terms.

Court and Jury Trials Prohibited: IF YOU OR WE ELECT TO ARBITRATE A CLAIM, YOU WILL NOT HAVE THE RIGHT TO
PURSUE THAT CLAIM IN COURT OR HAVE A JURY DECIDE THE CLAIM.

Prohibition Against Certain Proceedings: IF YOU OR WE ELECT TO ARBITRATE A CLAIM: (1) NEITHER YOU NOR WE
MAY PARTICIPATE IN A CLASS ACTION IN COURT OR IN CLASS-WIDE ARBITRATION; (2) YOU MAY NOT ACT AS A
PRIVATE ATTORNEY GENERAL IN COURT OR IN ARBITRATION; (3) CLAIMS BROUGHT BY OR AGAINST YOU MAY
NOT BE JOINED OR CONSOLIDATED WITH CLAIMS BROUGHT BY OR AGAINST ANY OTHER PERSON; AND (4) THE
ARBITRATOR SHALL HAVE NO POWER OR AUTHORITY TO CONDUCT A CLASS-WIDE ARBITRATION, PRIVATE
ATTORNEY GENERAL ARBITRATION OR MULTIPLE-PARTY ARBITRATION.

Location and Costs of Arbitration: Any arbitration hearing that you attend must take place at a location reasonably
convenient to you. We will pay any and all fees of the Administrator and/or the arbitrator if applicable law or the
Administrator's rules require us to, if you prevail in the arbitration or if we must bear such fees in order for this Arbitration
Provision to be enforced. If you demand an arbitration and initiate the arbitration proceeding, we will pay your reasonable
witness, attorneys and expert fees if and to the extent you prevail or if we must bear such fees in order for this Arbitration
Provision to be enforced. Also, we will bear any fees if applicable law requires us to.

Governing Law: This Arbitration provision involves interstate commerce and is governed by the Federal Arbitration Act (the
“FAA”), and not by any state arbitration law, provided that Delaware law shall apply to the extent relevant to determine the
validity of this Arbitration provision under the FAA. The arbitrator must apply applicable substantive law consistent with the
FAA and applicable statutes of limitations and claims of privilege recognized at law. The arbitrator may award any remedy
provided by the substantive law that would apply if the action were pending in court (including, without limitation, punitive
damages, which shall be governed by the Constitutional standards employed by the courts). At the timely request of either
party, the arbitrator must provide a brief written explanation of the basis for the award.

Right to Discovery: In addition to the parties’ rights to obtain discovery pursuant to the arbitration rules of the Administrator,
either party may submit a written request to the arbitrator to expand the scope of discovery normally allowable under the
arbitration rules of the Administrator. The arbitrator shall have discretion to grant or deny that request.

Arbitration Result: Judgment upon the arbitrator’s award may be entered by any court having jurisdiction. The arbitrator’s
decision is final and binding, except for any right of appeal provided by the FAA.

Rules of Interpretation: This Arbitration provision shall survive the repayment of all amounts owed under any agreement
between the parties, the closing of any related account(s), any legal proceeding and any bankruptcy to the extent consistent
with applicable bankruptcy law. This Arbitration provision governs over any inconsistent provision in the applicable
arbitration rules or other provisions of any agreement between the parties.

Severability: If any portion of this Arbitration provision, other than the Class Action Waiver, is deemed invalid or
unenforceable, the remaining portions shall nevertheless remain in force. However, if a determination is made that the Class
Action Waiver is unenforceable, only this sentence of the Arbitration provision will remain in force and the remaining
provisions shall be null and void, provided that the determination concerning the Class Action Waiver shall be subject to
appeal.

                   *        *       *


                                                                                                                            04/01/16
                  Case 1:21-cv-00532-SAG Document 31-2 Filed 04/16/21 Page 12 of 13
Your Billing Rights: Keep this Document for Future Use

This notice tells You about Your rights and our responsibilities under the Fair Credit Billing Act.




What To Do If You Find A Mistake On Your Statement

If You think there is an error on Your statement, write Us at:

M&T Bank
P.O. Box 8405
Wilmington, DE 19899-8405


In Your letter, give Us the following information:

                       Account Information: Your name and Account number.
                       Dollar Amount: The dollar amount of the suspected error.
                       Description of problem: If You think there is an error on Your bill, describe what You believe is wrong
                        and why You believe it is a mistake.


You must contact us:

                       Within 60 days after the error appeared on Your statement.
                       At least 3 business days before an automated payment is scheduled, if You want to stop payment on
                        the amount You think is wrong.


You must notify Us of any potential errors in writing. You may call us, but if You do We are not required to investigate any
potential errors and You may have to pay the amount in question.

What Will Happen After We Receive Your Letter

When We receive Your letter, We must do two things:

                   1.       Within 30 days of receiving Your letter, We must tell You that We received Your letter. We will
                            also tell You if We have already corrected the error.
                   2.       Within 90 days of receiving Your letter, We must either correct the error or explain why We believe
                            the bill was correct. While We investigate whether or not there has been error:
                            o We cannot try to collect the amount in question, or report You as delinquent on that amount.
                            o The charge in question may remain on Your statement, and We may continue to charge You
                                interest on that amount.
                            o While You do not have to pay the amount in question, You are responsible for the remainder
                                of Your balance.
                            o We can apply any unpaid amount against Your credit limit.


After We finish our investigation, one of two things will happen:

                       If We made a mistake: You will not have to pay the amount in question or any interest or other fees
                        related to that amount.
                       If We do not believe there was a mistake: You will have to pay the amount in question, along with
                        applicable interest and fees. We will send You a statement of the amount You owe and the date
                        payment is due. We may then report You as delinquent if You do not pay the amount We think You
                        owe.

                                                                                                                        04/01/16
                   Case 1:21-cv-00532-SAG Document 31-2 Filed 04/16/21 Page 13 of 13
If You receive our explanation but still believe Your bill is wrong, You must write to Us within 10 days telling Us that You still
refuse to pay. If You do so, We cannot report You as delinquent without also reporting that You are questioning Your bill.
We must tell You the name of anyone to whom We reported You as delinquent, and We must let those organizations know
when the matter has been settled between us.

If We do not follow all of the rules above, You do not have to pay the first $50 of the amount You question even if Your bill is
correct.

Your Rights if You Are Dissatisfied With Your Credit Card Purchases

If You are dissatisfied with the goods or services that You have purchased with Your credit card, and You have tried in good
faith to correct the problem with the merchant, You may have the right not to pay the remaining amount due on the purchase.

To use this right, all of the following must be true:

                   1.       The purchase must have been made in Your home State or within 100 miles of Your current
                            mailing address, and the purchase price must have been more than $50. (Note: Neither of these
                            are necessary if Your purchase was based on an advertisement We mailed to You, or if We own
                            the company that sold You the goods or services.)
                   2.       You must have used Your credit card for the purchase. Purchases made with cash advances from
                            an ATM or with a check that accesses Your credit card Account do not qualify.
                   3.       You must not yet have fully paid for the purchase.


If all of the criteria above are met and You are still dissatisfied with the purchase, contact Us in writing at:

M&T Bank
P.O. Box 8405
Wilmington, DE 19899-8405


While We investigate, the same rules apply to the disputed amount as discussed above. After We finish our investigation,
We will tell You our decision. At that point, if We think You owe an amount and You do not pay, We may report You as
delinquent.

© M&T Bank




                                                                                                                           04/01/16
